Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 11 June 2020.	
2.	Claims1-9 is currently pending and claim 1is independent claim. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

       Priority

4.	Priority claimed from its parents foregin application no.JP2015-026239, filed on 17 November 2015.
   Drawings

5.	The drawings filed on 11 June 2020 are accepted by the examiner. 



   
   Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent application No. 15/546,450.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "emotion detection” based on data analysis of by the 


Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C §103 as being unpatentable over Murphy et al. (US Publication No. 20120311032), hereinafter Murphy and in view of Randal Glass (US Publication No. 20020056043), hereinafter Glass.  

In regard to claim 1: 
calculating an evaluation value of an interaction between a plurality of objects, wherein the interaction between the plurality of objects is detected by a sensing device (Murphy, ¶71, 43, 32).
calculating an emotion value of each object of the plurality of objects based on the evaluation value of the interaction between the plurality of objects (Murphy, ¶3-4, 46).
Murphy does not explicitly suggest, certifying the sensing device that detects the interaction between the plurality of objects, wherein the sensing device is certified based on user feedback on the interaction; however, in same field of endeavor Glass discloses these limitation (Glass ¶14, 75-76). 

and authenticating information related to the interaction, wherein the information is authenticated based on the certification information (Glass ¶75-76).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of collecting emotional data of Murphy with method of verifying device/sensor disclosed in Glass to have extra layer of security, stated by Glass at para.10, 14-15.

In regard to claim 2: 
further comprising setting an approval of the detection of the interaction between the plurality of objects for each of an object identification (ID) and a type of the interaction (Murphy, ¶31, 56).
In regard to claim 3: 
further comprising accumulating the evaluation value in an emotion information database (Murphy, ¶71).
In regard to claim 4:
further comprising approving accumulation of the information related to the interaction in an emotion information database (Murphy, ¶48).
In regard to claim 5: 
further comprising setting an approval of the accumulation of the information, related to the interaction, for at least one of the object ID or the type of the interaction (Murphy, ¶14).
In regard to claim 6: 
further comprising approving the detection of the interaction of an object of the plurality of objects for the sensing device, wherein the object corresponds to a specific 
In regard to claim 7: 
further comprising approving the detection of the interaction of an object of the plurality of objects within a specific location, wherein the object corresponds to a specific user, and the detection of the interaction of the specific user within the specific location is approved based on an approval operation of the specific user (Murphy, ¶58).
In regard to claim 8: 
further comprising setting an automatic approval of the detection of the interaction of an object of the plurality of objects for the sensing device, wherein the object corresponds to a specific user, the automatic approval of the detection of the interaction is based on positional information of the specific user, and the sensing device is within a proximity of the specific user (Murphy, ¶65-66).
In regard to claim 9: 
further comprising acquiring an emotion value of a specific user with respect to a specific object of the plurality of objects, wherein the specific object is within a proximity of the specific user (Murphy, ¶31-32).
 Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890